DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


              Claims 1-4, 8-14, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text analysis without significantly more. The claims 1, 11 and 20 recite steps of selecting based on the language of an input text, a first model or a second model to analyze text (i.e. a data evaluation and judgement step), and analyzing the text by using the selected model (i.e. a judgement step), corresponding to steps achievable by a human using data analysis to process text on paper, and as a result the mental processes category of abstract ideas.  This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (i.e. the claimed system, processor, memory, determination model, machine learning models, medium) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because analyzing input text using a selected model corresponds to well-understood, routine, conventional computer functions of data analysis per se and as presented in cited references Boutnaru and Gadde (see PTO 892 form).
             The dependent claims 2-4, 8-10, and 12-14, 18 and 19 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “an organizations…”. This should be “an organization. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.       Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boutnaru US PGPUB 2020/0065476 A1 (“Boutnaru”)
            Per Claim 1, Boutnaru discloses a system, comprising: 
             at least one data processor (para. [0050]); and 
             at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: applying a language determination model to select, based at least on a language of an input text, a first machine learning model or a second machine learning model to analyze the input text, the first machine learning model trained to analyze text in a first language, and the second machine learning model trained to analyze text in a second language (Abstract; multiple different predictive text classifiers may be built based on different text corpuses…For example, a first predictive text classifier might be built using a text corpus of C++ code, while a second predictive text classifier might be built using a text corpus of JAVA code. One predictive text classifier might be based on English language source text, while another predictive text classifier is based on Hebrew language source text. Predictive text classifiers may also be built on text corpuses that have mixed kinds of source text…, para. [0027]; accessing uncategorized textual data in operation 320 may include automatically recognizing certain types of text among other data. For example, a particular file may contain some text that is in a first programming language, and other text that is not in that programming language…, para. [0029]; Based on automatic recognition of textual data type, a particular predictive text classifier, from several different classifiers, may be selected for use in cleartext password detection…, para. [0030], classifiers as first machine leaning and second machine learning models); and 
           analyze the input text by at least applying, to the input text, the first machine leaning model or the second machine learning model selected by the language determination model (Based on automatic recognition of textual data type, a particular predictive text classifier, from several different classifiers, may be selected for use in cleartext password detection…, para. [0030]).
        Per Claim 11, Boutnaru discloses a computer-implemented method, comprising:
               applying a language determination model to select, based at least on a language of an input text, a first machine learning model or a second machine learning model to analyze the input text, the first machine learning model trained to analyze text in a first language, and the second machine learning model trained to analyze text in a second language (Abstract; multiple different predictive text classifiers may be built based on different text corpuses…For example, a first predictive text classifier might be built using a text corpus of C++ code, while a second predictive text classifier might be built using a text corpus of JAVA code. One predictive text classifier might be based on English language source text, while another predictive text classifier is based on Hebrew language source text. Predictive text classifiers may also be built on text corpuses that have mixed kinds of source text…, para. [0027]; accessing uncategorized textual data in operation 320 may include automatically recognizing certain types of text among other data. For example, a particular file may contain some text that is in a first programming language, and other text that is not in that programming language…, para. [0029]; Based on automatic recognition of textual data type, a particular predictive text classifier, from several different classifiers, may be selected for use in cleartext password detection…, para. [0030], classifiers as first machine leaning and second machine learning models); and 
             analyze the input text by at least applying, to the input text, the first machine leaning model or the second machine learning model selected by the language determination model (Based on automatic recognition of textual data type, a particular predictive text classifier, from several different classifiers, may be selected for use in cleartext password detection…, para. [0030]). 
           Per Claim 20, Boutnaru discloses a non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: 
              applying a language determination model to select, based at least on a language of an input text, a first machine learning model or a second machine learning model to analyze the input text, the first machine learning model trained to analyze text in a first language, and the second machine learning model trained to analyze text in a second language (Abstract; multiple different predictive text classifiers may be built based on different text corpuses…For example, a first predictive text classifier might be built using a text corpus of C++ code, while a second predictive text classifier might be built using a text corpus of JAVA code. One predictive text classifier might be based on English language source text, while another predictive text classifier is based on Hebrew language source text. Predictive text classifiers may also be built on text corpuses that have mixed kinds of source text…, para. [0027]; accessing uncategorized textual data in operation 320 may include automatically recognizing certain types of text among other data. For example, a particular file may contain some text that is in a first programming language, and other text that is not in that programming language…, para. [0029]; Based on automatic recognition of textual data type, a particular predictive text classifier, from several different classifiers, may be selected for use in cleartext password detection…, para. [0030]; para. [0047], classifiers as first machine leaning and second machine learning models); and 
            analyze the input text by at least applying, to the input text, the first machine leaning model or the second machine learning model selected by the language determination model (Based on automatic recognition of textual data type, a particular predictive text classifier, from several different classifiers, may be selected for use in cleartext password detection…, para. [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.       Claims 2-4, 9, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boutnaru in view of Tian et al USD PGPUB 2004/0078191 A1 (“Tian”) and Gadde et al US PGPUB 2021/0390951 A1 (“Gadde”)
             Per Claim 2, Boutnaru discloses the system of claim 1, 
              Boutnaru disclose training data (para. [0027])
              Boutnaru does not explicitly disclose training, based at least on a training data, the language determination model
             However, this feature is taught by Tian (para. [0014]; para. [0086])           
            Boutnaru in view of Tian does not explicitly disclose the training data including a first performance of the first machine learning model analyzing text in the first language, the second language, and/or a third language, and the training data further including a second performance of the second machine learning model analyzing text in the first language, the second language, and/or the third language
            However, this feature is taught by Gadde (fig. 4, elements 425a, 425n, 425n; para. [0043]; para. [0091]; para. [0116]; performance metrics 450 may be calculated in entity recognition evaluation stage 415 such as the error, accuracy, precision, recall, receiver operating characteristic curve (ROC), etc. The metrics 450 may be used in the entity recognition evaluation stage 415 to analyze performance of the model 425 for recognizing entities…, para. [0122]; The testing and/or validation is performed and analyzed to obtain a base line evaluation of the model and, if any, obtain an understanding of additional information (e.g., additional nouns, text formats, type of currency, type of URLs, etc.) is needed to be added or diversified in the set of training data to improve performance of the model for recognizing entities within utterances in various languages and/or text formats…, para. [0128]); Thereafter, based on the evaluation of the training and testing of the model, steps 525-550 may be iteratively repeated until the evaluation demonstrates optimal performance of the one or more predictive models for recognizing one or more entities within utterances in various languages and/or text formats…, para. [0133])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Tian with the system of Boutnaru in in arriving at “training, based at least on a training data, the language determination model”, as well as to combine the teachings of Gadde with the system of Boutnaru in view of Tian in arriving at “the training data including a first performance of the first machine learning model analyzing text in the first language, the second language, and/or a third language, and the training data further including a second performance of the second machine learning model analyzing text in the first language, the second language, and/or the third language”, because such combinations would have resulted in providing classification of language into language groups by a system (Tian, Abstract; para. [0014]; para. [0096]) and resolving entities recognized in text at optimal performance (Gadde, para. [0043]; para. [0030];; para. [0133])
                Per Claim 3, Boutnaru in view of Tian and Gadde discloses the system of claim 2,
               Boutnaru discloses wherein the training data further includes a family, a branch, a sub-branch, and/or a script associated with each of the first language, the second language, and the third language (a first predictive text classifier might be built using a text corpus of C++ code, while a second predictive text classifier might be built using a text corpus of JAVA code. One predictive text classifier might be based on English language source text, while another predictive text classifier is based on Hebrew language source text. Predictive text classifiers may also be built on text corpuses that have mixed kinds of source text (e.g. a hybrid predictive text classifier might be trained for both C source code and C++ source code, or trained for Perl source code featuring German language comments and/or variable names, as well as Perl source code featuring Dutch language comments…, para. [0027]). 
                Per Claim 4, Boutnaru in view of Tian and Gadde discloses the system of claim 2, 
                   Gadde discloses wherein each of the first performance and the second performance correspond to a quantity of named entities assigned to a correct category (fig. 4, elements 425a, 425n, 425n; para. [0043]; para. [0091]; performance metrics 450 may be calculated in entity recognition evaluation stage 415 such as the error, accuracy, precision, recall, receiver operating characteristic curve (ROC), etc. The metrics 450 may be used in the entity recognition evaluation stage 415 to analyze performance of the model 425 for recognizing entities…, para. [0122]).
         Per Claim 9, Boutnaru discloses the system of claim 1, 
             Boutnaru does not explicitly disclose wherein the language determination model each comprise a support vector machine, a boosted decision tree, a regularized logistic regression model, a neural network, and/or a random forest
           However, this feature is taught by Tian (Abstract; para. [0031])
           Boutnaru in view of Tian does not explicitly disclose wherein the first machine learning model, the second machine learning model each comprise a support vector machine, a boosted decision tree, a regularized logistic regression model, a neural network, and/or a random forest
             However, this feature is taught by Gadde (fig. 4, elements 425a, 425n, 425n; A prediction model 425 can be a machine-learning (“ML”) model, such as a convolutional neural network (“CNN…multi-class DNN classifier…a Naive Bayes Classifier, Linear Classifier, Support Vector Machine…, para. [0117])          
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Tian with the system of Boutnaru in arriving at “wherein the language determination model each comprise a support vector machine, a boosted decision tree, a regularized logistic regression model, a neural network, and/or a random forest”, as well as to combine the teachings of Gadde with the system of Boutnaru in view of Tian in arriving at “wherein the first machine learning model, the second machine learning model each comprise a support vector machine, a boosted decision tree, a regularized logistic regression model, a neural network, and/or a random forest”, because such combinations would have resulted in providing a classifier that works well for trained or validation sets among other classifier options (Tian, para. [0008]) and providing a classifier/model for performing natural language processing among classifier/model options (Gadde, para. [0117]).
        Per Claim 12, Boutnaru discloses the method of claim 11, 
              Boutnaru disclose training data (para. [0027])
              Boutnaru does not explicitly disclose training, based at least on a training data, the language determination model
             However, this feature is taught by Tian (para. [0014]; para. [0086])           
            Boutnaru in view of Tian does not explicitly disclose the training data including a first performance of the first machine learning model analyzing text in the first language, the second language, and/or a third language, and the training data further including a second performance of the second machine learning model analyzing text in the first language, the second language, and/or the third language
            However, this feature is taught by Gadde (fig. 4, elements 425a, 425n, 425n; para. [0043]; para. [0091]; para. [0116]; performance metrics 450 may be calculated in entity recognition evaluation stage 415 such as the error, accuracy, precision, recall, receiver operating characteristic curve (ROC), etc. The metrics 450 may be used in the entity recognition evaluation stage 415 to analyze performance of the model 425 for recognizing entities…, para. [0122]; The testing and/or validation is performed and analyzed to obtain a base line evaluation of the model and, if any, obtain an understanding of additional information (e.g., additional nouns, text formats, type of currency, type of URLs, etc.) is needed to be added or diversified in the set of training data to improve performance of the model for recognizing entities within utterances in various languages and/or text formats…, para. [0128]); Thereafter, based on the evaluation of the training and testing of the model, steps 525-550 may be iteratively repeated until the evaluation demonstrates optimal performance of the one or more predictive models for recognizing one or more entities within utterances in various languages and/or text formats…, para. [0133])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Tian with the method of Boutnaru in in arriving at “training, based at least on a training data, the language determination model”, as well as to combine the teachings of Gadde with the method of Boutnaru in view of Tian in arriving at “the training data including a first performance of the first machine learning model analyzing text in the first language, the second language, and/or a third language, and the training data further including a second performance of the second machine learning model analyzing text in the first language, the second language, and/or the third language”, because such combinations would have resulted in providing classification of language into language groups by a system (Tian, Abstract; para. [0014]; para. [0096]) and resolving entities recognized in text at optimal performance (Gadde, para. [0043]; para. [0030];; para. [0133]).
           Per Claim 13, Boutnaru in view of Tian and Gadde discloses the method of claim 12, 
             Boutnaru discloses wherein the training data further includes a family, a branch, a sub-branch, and/or a script associated with each of the first language, the second language, and the third language (a first predictive text classifier might be built using a text corpus of C++ code, while a second predictive text classifier might be built using a text corpus of JAVA code. One predictive text classifier might be based on English language source text, while another predictive text classifier is based on Hebrew language source text. Predictive text classifiers may also be built on text corpuses that have mixed kinds of source text (e.g. a hybrid predictive text classifier might be trained for both C source code and C++ source code, or trained for Perl source code featuring German language comments and/or variable names, as well as Perl source code featuring Dutch language comments…, para. [0027]).
          Per Claim 14, Boutnaru in view of Tian and Gadde discloses the method of claim 12, 
              Gadde discloses wherein each of the first performance and the second performance correspond to a quantity of named entities assigned to a correct category (fig. 4, elements 425a, 425n, 425n; para. [0043]; para. [0091]; performance metrics 450 may be calculated in entity recognition evaluation stage 415 such as the error, accuracy, precision, recall, receiver operating characteristic curve (ROC), etc. The metrics 450 may be used in the entity recognition evaluation stage 415 to analyze performance of the model 425 for recognizing entities…, para. [0122]) 
        Per Claim 19, Boutnaru discloses the method of claim 11, 
             Boutnaru does not explicitly disclose wherein the language determination model each comprise a support vector machine, a boosted decision tree, a regularized logistic regression model, a neural network, and/or a random forest
           However, this feature is taught by Tian (Abstract; para. [0031])
           Boutnaru in view of Tian does not explicitly disclose wherein the first machine learning model, the second machine learning model each comprise a support vector machine, a boosted decision tree, a regularized logistic regression model, a neural network, and/or a random forest
             However, this feature is taught by Gadde (fig. 4, elements 425a, 425n, 425n; A prediction model 425 can be a machine-learning (“ML”) model, such as a convolutional neural network (“CNN…multi-class DNN classifier…a Naive Bayes Classifier, Linear Classifier, Support Vector Machine…, para. [0117])          
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Tian with the method of Boutnaru in arriving at “wherein the language determination model each comprise a support vector machine, a boosted decision tree, a regularized logistic regression model, a neural network, and/or a random forest”, as well as to combine the teachings of Gadde with the method of Boutnaru in view of Tian in arriving at “wherein the first machine learning model, the second machine learning model each comprise a support vector machine, a boosted decision tree, a regularized logistic regression model, a neural network, and/or a random forest”, because such combinations would have resulted in providing a classifier that works well for trained or validation sets among other classifier options (Tian, para. [0008]) and providing a classifier/model for performing natural language processing among classifier/model options (Gadde, para. [0117]).

3.       Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boutnaru in view of Tian 
            Per Claim 8, Boutnaru discloses the system of claim 1, 
              Boutnaru discloses wherein the language determination model is to select, based at least on a type of the input text, the first machine learning model or the second machine learning model to analyze the input text (para. [0029]-[0030])
             Boutnaru does not explicitly disclose training the language determination model
             However, this feature is taught by Tian (para. [0014]; para. [0086])
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Tian with the system of Boutnaru in in arriving at training the language determination model, because such combinations would have resulted in providing classification of language into language groups by a system (Tian, Abstract; para. [0014]; para. [0096])
          Per Claim 18, Boutnaru discloses the method of claim 11, wherein the language determination model is to select, based at least on a type of the input text, the first machine learning model or the second machine learning model to analyze the input text (para. [0030])
             Boutnaru does not explicitly disclose training the language determination model
            However, this feature is taught by Tian (para. [0014]; para. [0086])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Tian with the system of Boutnaru in in arriving at training the language determination model, because such combinations would have resulted in providing classification of language into language groups by a system (Tian, Abstract; para. [0014]; para. [0096]).

 4.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boutnaru in view of Gadde       
            Per Claim 10, Boutnaru discloses the system of claim 1, 
              Boutnaru does not explicitly disclose wherein the analysis of the input text includes assigning each named entity present in the input text to one or more categories including a person name, an organizations, a location, a medical code, a time expression, a quantity, a monetary value, and a percentage
              However, this feature is taught by Gadde (para. [0043]; para. [0030])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Gadde with the system of Boutnaru in arriving at “wherein the analysis of the input text includes assigning each named entity present in the input text to one or more categories including a person name, an organizations, a location, a medical code, a time expression, a quantity, a monetary value, and a percentage”, because such combination would have resulted in resolving entities recognized in text (Gadde, para. [0043]; para. [0030])

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art fails to explicitly teach limitations recited in claims 5 and 15.     
         
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658